Exhibit 10.2

 

Name:

[●]

Number of Restricted Stock Units:

[●]

Date of Grant:

[●]

 

Comfort Systems USA, Inc.
2012 Equity Incentive Plan

Restricted stock unit Agreement

This Restricted Stock Unit Agreement (the “Agreement”), is made, effective as of
the [●] day of [●],  [●] (the “Grant Date”) between Comfort Systems USA, Inc., a
Delaware corporation (the “Company”), and [●] (the “Participant”).  

1.         Restricted Stock Unit Award.  The Participant is hereby awarded,
pursuant to the Comfort Systems USA, Inc. 2012 Equity Incentive Plan (as amended
from time to time, the “Plan”), and subject to its terms, an award (the “Award”)
consisting of [●] Restricted Stock Units (the “Units”).  Each Unit entitles the
Participant to the conditional right to receive, without payment but subject to
the conditions and limitations set forth in this Agreement and in the Plan, one
share of common stock of the Company, par value $0.01 per share (the “Shares”),
subject to adjustment pursuant to Section 10 of the Plan in respect of
transactions occurring after the date hereof. Except as otherwise defined
herein, all capitalized terms used herein have the same meaning as in the Plan.

2.         Vesting. 

(a)         The Units, unless earlier cancelled and forfeited in accordance with
the Plan and this Agreement, shall become vested as to one-third (1/3rd) of the
total number of Units subject to the Award on each of the first day of the first
month following the first, second and third anniversaries of the Grant Date,
such that the Units shall be fully vested on the first day of the first month
following the third anniversary of the Grant Date.  Notwithstanding the
foregoing, except as provided in subsection (b) below, the Units subject to the
Award shall not vest on any vesting date unless the Participant has remained
continuously employed by the Company or its Affiliates on the applicable vesting
date.

(b)         Notwithstanding anything to the contrary in this Section 2, if the
Participant retires from the Company at a time when the sum of his or her age in
whole years and his or her years of service with the Company (as determined in a
manner consistent with the method used for purposes of determining vesting under
the Comfort Systems USA, Inc. 401(k) Plan) is at least 75, the Participant shall
be deemed to satisfy the continuous employment condition set forth in Section
2(a) on any vesting date following the Participant’s retirement and such Units
shall remain eligible to vest in accordance with the schedule set forth in
Section 2(a) above.

(c)         Notwithstanding anything to the contrary in this Section 2, the
Committee may, in its sole discretion, reduce the number of Units vesting on any
date pursuant to this Award, and may cause any unvested Units under this Award
to be forfeited, based on the individual

 

 



 

--------------------------------------------------------------------------------

 



performance of the Participant as compared with specific individual goals, which
may be based on objective or nonobjective factors related to the Participant’s
performance.

3.         Delivery of Shares.  The Company shall, within sixty (60) days
following the vesting date of any portion of the Award, effect delivery of the
Shares with respect to such vested portion to the Participant (or, in the event
of the Participant’s death, to the Designated Beneficiary).  No Shares will be
issued pursuant to this Award unless and until all legal requirements applicable
to the issuance or transfer of such Shares have been complied with to the
satisfaction of the Committee.

4.         Dividends; Other Rights.    The Award shall not be interpreted to
bestow upon the Participant any equity interest or ownership in the Company or
any Affiliate prior to the date on which the Company delivers Shares to the
Participant.  The Participant is not entitled to vote any Shares by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any Share prior to the date on which such Shares are
delivered to the Participant hereunder.  The Participant shall have the rights
of a shareholder only as to those Shares, if any, that are actually delivered
under this Award. If the Participant is party to a change-in-control agreement
with the Company, the Units shall be deemed to be “restricted stock” for
purposes of that agreement.

5.         Certain Tax Matters.  The Participant expressly acknowledges that
because this Award consists of an unfunded and unsecured promise by the Company
to deliver Shares in the future, subject to the terms hereof, it is not possible
to make a so-called “83(b) election” with respect to the Award.  The Participant
expressly acknowledges and agrees that the Participant’s rights hereunder,
including the right to be issued Shares upon the vesting and settlement of the
Award (or any portion thereof), are subject to the Participant’s promptly
paying, or in respect of any later requirement of withholding, being liable
promptly to pay at such time as such withholdings are due, to the Company in
cash (or by such other means as may be acceptable to the Committee in its
discretion) all taxes required to be withheld, if any.  No Shares will be
required to be transferred in satisfaction of the Award (or any portion thereof)
unless and until the Participant or the person then holding the Award has
remitted to the Company an amount in cash sufficient to satisfy any federal,
state, or local requirements with respect to tax withholdings then due and has
committed (and by holding this Award the Participant shall be deemed to have
committed) to pay in cash all tax withholdings required at any later time in
respect of the transfer of such shares, or has made other arrangements
satisfactory to the Committee with respect to the payment of such taxes.  The
Participant also authorizes the Company and its Affiliates to withhold such
amounts from any amounts otherwise owed to the Participant, but nothing in this
sentence shall be construed as relieving the Participant of any liability for
satisfying his or her obligations under the preceding provisions of this Section
5.

6.         Nontransferability.  The Award may not be transferred except as
expressly permitted under Section 9(f) of the Plan. 

7.         Effect on Employment or Service Rights.  Neither the grant of this
Award, nor the delivery of Shares under this Award in accordance with the terms
of this Agreement, shall give the Participant any right to be retained in the
employ or service of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Participant at any





-  2  -

--------------------------------------------------------------------------------

 



time, or affect any right of such Participant to terminate his or her employment
relationship with the Company at any time.

8.         Amendments.  No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing.

9.         Non-Competition; Non-Solicitation. The Participant will not, during
the period of employment by or with the Company or any of its Affiliates, and
for a period of twelve (12) months immediately following the termination of his
or her employment with the Company and its Affiliates, for any reason
whatsoever, directly or indirectly, on his or her own behalf or on behalf of or
in conjunction with any other person, company, partnership, corporation or
business of whatever nature:

(a) engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, or make
guarantee loans or invest, in or for any business engaged in the business of
mechanical contracting services, including heating, ventilation and air
conditioning, plumbing, fire protection, piping and electrical and related
services (“Services”) in competition with the Company or any of its Affiliates
within seventy-five (75) miles of where the Company or any affiliated operation
or Affiliate conducts business if within the preceding two (2) years the
Participant has had responsibility for, or material input or participation in,
the management or operation of such other operation or Affiliate;

(b) call upon any person who is, at that time, an employee of the Company or any
of its Affiliates in a technical, managerial or sales capacity for the purpose
or with the intent of enticing such employee away from or out of the employ of
the Company or any Affiliate;

(c) call upon any person or entity which is at that time, or which has been
within two (2) years prior to that time, a customer of the Company or any
Affiliate for the purpose of soliciting or selling Services; or

(d) call upon any prospective acquisition candidate, on the Participant’s own
behalf or on behalf of any competitor, which acquisition candidate either was
called upon by the Participant on behalf of the Company or any Affiliate or was
the subject of an acquisition analysis made by the Participant on behalf of the
Company or any Affiliate for the purpose of acquiring such acquisition
candidate.

(e) Notwithstanding the above, the foregoing agreements and covenants set forth
in this Section 9 shall not be deemed to prohibit the Participant from acquiring
as an investment not more than one percent (1%) of the capital stock of a
competing business whose stock is traded on a national securities exchange or on
an over-the-counter or similar market.  It is specifically agreed that the
period during which the agreements and covenants of the Participant made in this
Section 9 shall be effective shall be computed by excluding from such
computation any time during which the Participant is in violation of any
provision of this Section 9.

(f) If the Company determines that the Participant is not in compliance with the
agreements and covenants set forth in this Section 9 above, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may,





-  3  -

--------------------------------------------------------------------------------

 



without limiting other remedies that may be available to the Company, cause all
or any portion of the Award to be forfeited, whether or not previously vested,
and may require the Participant to remit or deliver to the Company the amount of
any consideration received by the Participant upon the sale of any Shares
delivered under the Award.  The Participant acknowledges and agrees that the
calculation of damages from a breach of the foregoing agreements and covenants
would be difficult to calculate accurately and that the remedies provided for
herein are reasonable and not a penalty. 

10.       Section 409A.  If the Participant is determined to be a “specified
employee” within the meaning of Section 409A of the Code, and the Treasury
regulations thereunder, as determined by the Company, at the time of the
Participant’s “separation from service” within the meaning of Section 409A of
the Code and the Treasury regulations thereunder, then to the extent necessary
to prevent any accelerated or additional tax under Section 409A of the Code, the
settlement and delivery of any Shares hereunder upon such separation from
service will be delayed until the earlier of: (a) the date that is six months
and one day following the Participant’s separation from service and (b) the
Participant’s death.  For purposes of this Agreement, to the extent required by
Section 409A of the Code, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury regulations after giving
effect to the presumptions contained therein).  If the Participant is party to a
change-in-control agreement with the Company that provides for the acceleration
of restricted stock units upon a change in control of the Company, to the extent
the Award (or any portion of the Award) constitutes “nonqualified deferred
compensation” subject to Section 409A of the Code, then to the extent necessary
to prevent any accelerated or additional tax under Section 409A of the Code, it
shall become payable only if the event or circumstances constituting the change
in control would also constitute a change in the ownership or effective control
of the Company, or a change in the ownership of a substantial portion of the
Company’s assets, within the meaning of subsection (a)(2)(A)(v) of Section 409A
and the Treasury Regulations thereunder.  Each payment under this Agreement
shall be deemed a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.

11.       Governing Law.  This Agreement and all claims or disputes arising out
of or based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

12.       General.  This Award is subject to the Plan. In the event of a
conflict between the terms of this Award and the Plan, the Plan shall
govern. For purposes of this Award and any determinations to be made by the
Committee hereunder, the determinations by the Committee shall be binding upon
the Participant and any transferee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



-  4  -

--------------------------------------------------------------------------------

 



By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan and this Agreement.  The Participant further acknowledges and agrees
that (i) the signature to this Agreement on behalf of the Company is an
electronic signature that will be treated as an original signature for all
purposes hereunder and (ii) such electronic signature will be binding against
the Company and will create a legally binding agreement when this Agreement is
countersigned by the Participant.

Executed as of the ___ day of [●],  [●].

 

 

 

 

Company:

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Participant:

 

 

Name:

 

Address:

 

[Signature Page to Restricted Stock Unit Agreement]

--------------------------------------------------------------------------------